DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: APPARATUS, METHOD, AND MEDIUM FOR MOBILE ACCESS POINT STATION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-12, 14-15, 17-20 of U.S. Patent No. 11,032,763 B2 to Li et al. (“Li”) in view of U.S. Publication No. 2017/0265130 A1 to Kakani.
In general, the claims of the instant application are genus to those of Li.  With respect to claim 1, Li does not disclose setting a target wake time (TWT) service period for a TWT-capable device as claimed in the instant application.  However, Kakani discloses an AP 105 may schedule communication and sleep periods for the STAs 115 that it serves using TWT procedures. The TWT procedures may enable increased power savings by enabling the AP 105 to indicate to specific STAs 115 within a BSS whether they should power up to communicate during a TWT SP (para. 0053).  At the time of invention, it would have been obvious to one of ordinary skill in the art to incorporate the TWT communication period of Kakani into the invention of Li in order to allocate resources (Kakani, para. 0053).    Including the TWT communication period of Kakani into the invention of Li was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kakani.
With respect to method claim 15, apparatus claims 1 and 11 of Li similarly map to claim 15.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
With respect to computer readable medium (i.e. article of manufacture) claims 17, 20, apparatus claims 1-2 and 11 of Li similarly map to claims 17 and 20 as indicated in the table below.  The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
See the table below for a detailed mapping of the instant claims to Li.

 


Instant Application					Li
1. A mobile access point (AP) station, comprising: a transceiver configured to transmit and receive wireless communications; and one or more processors communicatively coupled to the transceiver, configured to: operate in an always-on soft AP mode comprising setting a target wake time (TWT) service period for a TWT-capable device, wherein the TWT-capable device is associated with the mobile AP station; operate the mobile AP station in an infrastructure mode associated with an AP concurrently with the operation of the mobile AP station in the always-on soft AP mode; and transmit, via the transceiver, infrastructure traffic to the AP.
1. A mobile access point (AP) station, comprising: a transceiver configured to transmit and receive wireless communications; and one or more processors communicatively coupled to the transceiver and configured to: operate in an always-on soft AP mode comprising implementing a target wake time (TWT) responder power save mode; while operating in the always-on soft AP mode, enable a first station to associate with the mobile AP station; while the first station is associated with the mobile AP station in the always-on soft AP mode, concurrently operate the mobile AP station as a second station in an infrastructure mode associated with an AP; transmit, via the transceiver, infrastructure traffic to an AP; and dynamically adjust a TWT for the first station based at least in part on the infrastructure traffic between the mobile AP station and the AP.
2. (New) The mobile AP station of claim 1, wherein the one or more processors are further configured to: determine a broadcast TWT schedule; and advertise the broadcast TWT schedule in a beacon, wherein the broadcast TWT schedule indicates a service period during which an unassociated TWT-capable station may wake to associate with the mobile AP station.
2. The mobile AP station of claim 1, wherein the one or more processors are further configured to: determine a broadcast TWT schedule; and advertise the broadcast TWT schedule in a beacon, wherein the broadcast TWT schedule indicates a TWT for an unassociated TWT-capable station service period during which an unassociated TWT-capable station may wake to associate with the mobile AP station.
3. (New) The mobile AP station of claim 2, wherein the one or more processors are further configured to enable the TWT-capable device to request setting up the TWT service period for the TWT-capable device.
3. The mobile AP station of claim 2, wherein the one or more processors are further configured to enable the first station to request setting up the TWT for the first station.
4. (New) The mobile AP station of claim 3, wherein to enable the TWT-capable device to request setting up the TWT service period, the one or more processors are further configured to: set a TWT Required field to a predetermined value in a high efficiency operation element in a beacon; in response to the TWT Required field being set to the predetermined value, receive a TWT setup request from the TWT-capable device; and in response to the TWT setup request, transmit a TWT schedule to the TWT-capable device.
4. The mobile AP station of claim 3, wherein to enable the first station to request setting up the TWT, the one or more processors are further configured to: set a TWT Required field to a predetermined value in a high efficiency operation element in a beacon; in response to the TWT Required field being set to the predetermined value, receive a TWT setup request from the first station; and in response to the TWT setup request received, transmit a TWT schedule to the first station.
5. (New) The mobile AP station of claim 4, wherein, the one or more processors are further configured to inform the TWT-capable device that the mobile AP station is not available outside of the TWT schedule, wherein the one or more processors are configured to: set a TWT Responder Power Save field in a TWT Element; and transmit the TWT element to the TWT-capable device.
5. The mobile AP station of claim 4, wherein, the one or more processors are further configured to inform the first station that the mobile AP station is not available outside of the TWT schedule, wherein the one or more processors are configured to: set a TWT Responder Power Save field in a TWT Element; and transmit the TWT element to the first station
6. (New) The mobile AP station of claim 3, wherein the one or more processors are further configured to enter a sleep mode outside of the TWT service period for the TWT-capable device, or remain active outside of the TWT service period for the TWT-capable device.
6. The mobile AP station of claim 3, wherein the one or more processors are further configured to enter a sleep mode outside of the TWT for the first station.
7. (New) The mobile AP station of claim 3, wherein the one or more processors are further configured to dynamically adjust the TWT service period for the TWT-capable device.
10. The mobile AP station of claim 1, wherein the dynamically adjusting the TWT for the first station is based at least in part on a traffic load between the mobile AP station and one or more stations associated with the mobile AP station.
8. (New) The mobile AP station of claim 7, wherein the dynamically adjusting the TWT for the associated TWT-capable device is based at least in part on a number of stations associated with the mobile AP station or a traffic load between the mobile AP station and one or more stations associated with the mobile AP station.
10. The mobile AP station of claim 1, wherein the dynamically adjusting the TWT for the first station is based at least in part on a traffic load between the mobile AP station and one or more stations associated with the mobile AP station.
9. (New) The mobile AP station of claim 1, wherein the one or more processors are further configured to set up a wake window during which a new unassociated station may join a network of the mobile AP station that includes the TWT-capable device, and wherein the wake window is temporally adjacent to a beacon.
11. The mobile AP station of claim 1, wherein the one or more processors are further configured to set up a wake window during which a new unassociated station may join a network of the mobile AP station that includes the first station, and wherein the wake window is temporally adjacent to a beacon.
10. The mobile AP station of claim 9, wherein the one or more processors are further configured to dynamically adjust the wake window based at least in part on a number of stations associated with the mobile AP station.


12. The mobile AP station of claim 11, wherein the one or more processors are further configured to dynamically adjust the wake window based at least in part on a number of stations associated with the mobile AP station

11. (New) A method for a mobile access point (AP) station, comprising: operating in an always-on soft AP mode, wherein the operating comprises implementing a target wake time (TWT) responder power save mode; while operating in the always-on soft AP mode, concurrently operating as a station in an infrastructure mode associated with an AP; and transmitting infrastructure traffic to the AP.

14. A method for a mobile access point (AP) station, comprising: operating in an always-on soft AP mode, wherein the operating comprises implementing a target wake time (TWT) responder power save mode; while operating in the always-on soft AP mode, concurrently operating the mobile AP station as a station in an infrastructure mode associated with an AP; transmitting infrastructure traffic to an AP; and dynamically adjusting a TWT for a first station based at least in part on the infrastructure traffic between the mobile AP station and the AP.

12. (New) The method of claim 11, further comprising: determining a broadcast TWT schedule; and advertising the broadcast TWT schedule in a beacon, wherein the broadcast TWT schedule indicates a service period during which an unassociated TWT-capable station may wake to associate with the mobile AP station.

15. The method of claim 14, further comprising: determining a broadcast TWT schedule; and advertising the broadcast TWT schedule in a beacon, wherein the broadcast TWT schedule indicates a TWT for an unassociated TWT-capable station service period during which an unassociated TWT-capable station may wake to associate with the mobile AP station.

13. (New) The method of claim 11, further comprising: while operating in the always-on soft AP mode, enabling a first station to associate with the mobile AP station; and enabling the first station to request setting up a TWT service period for the first station.


17. The method of claim 14, further comprising: while operating in the always-on soft AP mode, enabling the first station to associate with the mobile AP station; and enabling the first station to request setting up the TWT for the first station.
14. (New) The method of claim 13, further comprising dynamically adjusting the TWT service period for the first station based at least in part on: a number of stations associated with the mobile AP station; or a traffic load between the mobile AP station and one or more stations associated with the mobile AP station.

18. The method of claim 17, further comprising dynamically adjusting the TWT for the first station based at least in part on: a number of stations associated with the mobile AP station; or a traffic load between the mobile AP station and one or more stations associated with the mobile AP station.

15. (New) The method of claim 13, further comprising setting up a wake window during which a new unassociated station may join a network of the mobile AP station that includes the first station, and wherein the wake window is temporally adjacent to a beacon.
Claims 1 and 11
16. (New) A non-transitory computer-readable medium storing instructions that, when executed by a processor of a mobile access point (AP) station, cause the mobile AP station to perform operations, the operations comprising: operating in an always-on soft AP mode comprising implementing a target wake time (TWT) responder power save mode; enabling a first station that is a TWT-capable station to associate with the mobile AP station; while operating in the always-on soft AP mode, concurrently operating as a station in infrastructure mode associated with an AP; and transmitting infrastructure traffic to the AP.


19. A non-transitory computer-readable medium storing instructions that, when executed by a processor of a mobile access point (AP) station, cause the processor to perform operations, the operations comprising: operating in an always-on soft AP mode comprising implementing a target wake time (TWT) responder power save mode; determining a service period during which an unassociated TWT-capable station may wake to associate with the mobile AP station; enabling a first station that is a TWT-capable station to associate with the mobile AP station; enabling the first station to request setting up a TWT; receiving a TWT setup request from the first station; determining an infrastructure mode period, wherein the mobile AP station operates as a second station to transmit infrastructure traffic to an AP; while operating in the always-on soft AP mode, concurrently operating the mobile AP station as the second station in an infrastructure mode associated with the AP; transmitting infrastructure traffic to the AP during the infrastructure mode period; and dynamically adjusting the TWT for the first station based at least in part on the infrastructure traffic between the mobile AP station and the AP.
17. (New) The non-transitory computer-readable medium of claim 16, wherein the operations further comprise: determining a service period during which an unassociated TWT-capable station can associate with the mobile AP station; and advertising the broadcast TWT schedule in a beacon, wherein the broadcast TWT schedule indicates a service period during which an unassociated TWT-capable station may wake to associate with the mobile AP station.

Claims 1-2

18. (New) The non-transitory computer-readable medium of claim 17, wherein the operations further comprise: while operating in the always-on soft AP mode, enabling a first station to associate with the mobile AP station; and enabling the first station to request setting up a TWT service period for the first station.

Claim 19

19. (New) The non-transitory computer-readable medium of claim 18, wherein the operations further comprise dynamically adjusting the TWT for the first station based at least in part on: a number of stations associated with the mobile AP station; or a traffic load between the mobile AP station and one or more stations associated with the mobile AP station.

20. The non-transitory computer-readable medium of claim 19, wherein the operations further comprise dynamically adjusting the TWT for the first station based at least in part on: a number of stations associated with the mobile AP station; or a traffic load between the mobile AP station and one or more stations associated with the mobile AP station.
20. (New) The non-transitory computer-readable medium of claim 18, further comprising setting up a wake window during which a new unassociated station may join a network of the mobile AP station that includes the first station, and wherein the wake window is temporally adjacent to a beacon.
Claims 1, 11


	 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-3, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0306790 A1 to Kottontavida et al. (“Kottontavida”) in view of U.S. Publication No. 2017/0265130 A1 to Kakani and in further view of U.S. Publication No. 2015/0334759 A1 to Hiramatsu.
As to claim 1, Kottontavida discloses a mobile access point (AP) station (fig. 3, AP1, para. 0041, AP may be mobile), comprising: a transceiver configured to transmit and receive wireless communications (fig. 9, para. 0080, processor, memory, transceiver, executing instructions); and one or more processors communicatively coupled to the transceiver (fig. 9, para. 0080, processor, memory, transceiver, executing instructions), configured to: operate in an always-on soft AP mode comprising, wherein a TWT-capable device is associated with the mobile AP station (fig. 3, para. 0047, AP is always on and active during the duration illustrated, even outside of the “Wake Interval”, and the TWT response transmitted by AP implements doze/sleep mode at the STAs); and transmit, via the transceiver, infrastructure traffic to the AP (fig.3, para. 0047, “Wake Interval” initiated by trigger at AP, transmits M-VA and DL-MU-PPDU to STA2; figs. 8-9 illustrate transceivers).
	Kottontavida does not expressly disclose setting a target wake time (TWT) service period for a TWT-capable device, operate the mobile AP station in an infrastructure mode associated with an AP concurrently with the operation of the mobile AP station in the always-on soft AP mode.
Kakani discloses an AP 105 may schedule communication and sleep periods for the STAs 115 that it serves using TWT procedures. The TWT procedures may enable increased power savings by enabling the AP 105 to indicate to specific STAs 115 within a BSS whether they should power up to communicate during a TWT SP (para. 0053), i.e. setting a target wake time (TWT) service period for a TWT-capable device.  
Prior to the effective filing date of invention, it would have been obvious to one of ordinary skill in the art to incorporate the TWT communication period of Kakani into the invention of Kottontavida in order to allocate resources (Kakani, para. 0053).    Including the TWT communication period of Kakani into the invention of Kottontavida was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kakani.
Hiramatsu discloses the wireless communication apparatus 702 is a dual apparatus concurrently operating the STA function and the P2P-GO function (i.e. interpreted to be an AP as it is a group owner and paras. 0021-0022 mention the P2P-GO serves as a base station or AP) and performs communication between the AP 701 in an infrastructure mode 703 (fig. 7, para. 0115), i.e. it operates concurrently as a station and AP (and as it is always active it is an always-on soft AP), and transmits infrastructure mode traffic.  Note:  this is consistent with Applicant’s assertion that Kottontavida discloses a peer-to-peer network between STAs at page 10 of the Remarks.
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the apparatus of Hiramatsu into the invention of Kottontavida and Kakani. The suggestion/motivation would have been to simplify a user operation to connect to a wireless network (Hiramatsu, para. 0007). Including the apparatus of Hiramatsu into the invention of Kottontavida and Kakani was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hiramatsu.
As to claim 2, Kottontavida, Kakani and Hiramatsu further disclose the mobile AP station of claim 1, wherein the one or more processors are further configured to: determine a broadcast TWT schedule; and advertise the broadcast TWT schedule in a beacon, wherein the broadcast TWT schedule indicates a service period during which an unassociated TWT-capable station may wake to associate with the mobile AP station (Kottontavida, para. 0047, fig. 3, In some aspects, the AP 105 may employ unsolicited TWT communications scheduling to join STAs into a broadcast TWT group. For example, STA 2 may be joined to a TWT group with STA 1 using unsolicited communications scheduling, so that both STA 1 and STA 2 wake up and transmit/receive during the same time periods).  In addition, as the primary reference is used to teach the limitations of the instant claim, the same suggestion/motivation of claim 1 applies.
As to claim 3, Kottontavida, Kakani and Hiramatsu further disclose the mobile AP station of claim 2, wherein the one or more processors are further configured to enable the TWT-capable device to request setting up the TWT service period for the TWT-capable device (Kottontavida, fig. 3, para. 0047, TWT request).  In addition, as the primary reference is used to teach the limitations of the instant claim, the same suggestion/motivation of claim 1 applies.
As to claim 6, Kottontavida, Kakani and Hiramatsu further disclose the mobile AP station of claim 3, wherein the one or more processors are further configured to enter a sleep mode outside of the TWT service period for the TWT-capable device, or remain active outside of the TWT service period for the TWT-capable device (Kottontavida, fig. 3, AP exits “Wake Interval” at trigger, which is after First TWT SP 1).   In addition, as the primary reference is used to teach the limitations of the instant claim, the same suggestion/motivation of claim 1 applies.
As to claim 7, Kottontavida and Hiramatsu does not expressly disclose the mobile AP station of claim 3, wherein the one or more processors are further configured to dynamically adjust the TWT service period for the TWT-capable device.
Kakani discloses the AP may thus dynamically indicate TWT SPs to various STAs of a BSS based on the availability of uplink or downlink data for individual STAs (para. 0005).
Prior to the effective filing date of invention, it would have been obvious to one of ordinary skill in the art to incorporate the dynamic indication of Kakani into the invention of Kottontavida and Hiramatsu for efficient communication and power savings (Kakani, para. 0064).    Including the dynamic indication of Kakani into the invention of Kottontavida and Hiramatsu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kakani.
As to claim 8, Kottontavida and Hiramatsu do not expressly disclose the mobile AP station of claim 7, wherein the dynamically adjusting the TWT for the associated TWT-capable device is based at least in part on a number of stations associated with the mobile AP station or a traffic load between the mobile AP station and one or more stations associated with the mobile AP station.
Kakani discloses the AP may thus dynamically indicate TWT SPs to various STAs of a BSS based on the availability of uplink or downlink data for individual STAs (para. 0005).
Prior to the effective filing date of invention, it would have been obvious to one of ordinary skill in the art to incorporate the dynamic indication of Kakani into the invention of Kottontavida and Hiramatsu for efficient communication and power savings (Kakani, para. 0064).    Including the dynamic indication of Kakani into the invention of Kottontavida and Hiramatsu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kakani.
As to claim 9, Kottontavida, Kakani, and Hiramatsu further disclose the mobile AP station of claim 1, wherein the one or more processors are further configured to set up a wake window during which a new unassociated station may join a network of the mobile AP station that includes the TWT-capable device, and wherein the wake window is temporally adjacent to a beacon (Kottontavida, fig. 3, TWT resp 2, next to Trigger, for STA 2, pertains to First TWT SP 2).  In addition, as the primary reference is used to teach the limitations of the instant claim, the same suggestion/motivation of claim 1 applies.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0306790 A1 to Kottontavida et al. (“Kottontavida”) in view of U.S. Publication No. 2017/0265130 A1 to Kakani and U.S. Publication No. 2015/0334759 A1 to Hiramatsu and in further view of U.S. Publication No. 2017/0164371 A1 to KIM et al. (“Kim”).
As to claim 4, Kottontavida, Kakani and Hiramatsu further disclose mobile AP station of claim 3, wherein to enable the TWT-capable device to request setting up the TWT service period, the one or more processors are further configured to: in response to the TWT Required field being set to the predetermined value, receive a TWT setup request from the TWT-capable device; and in response to the TWT setup request, transmit a TWT schedule to the TWT-capable device (Kottontavida, fig. 3, TWT req. and TWW resp. 1).
	Kottontavida, Kakani, and Hiramatsu do not expressly disclose set a TWT Required field to a predetermined value in a high efficiency operation element in a beacon.
Kim discloses the TWT Required subfield is set to 1 to indicate that the AP requires the non-AP HE STAs to operate in the role of either TWT requesting STA, or TWT scheduled STA, and set to 0 otherwise (para. 0136).
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the TWT required subfield of Kim into the invention of Kottontavida, Kakani and Hiramatsu. The suggestion/motivation would have been to transmit RTS/CTS frames before transmitting a frame (Kim, para. 0002). Including the TWT required subfield of Kim into the invention of Kottontavida, Kakani and Hiramatsu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0306790 A1 to Kottontavida et al. (“Kottontavida”) in view of U.S. Publication No. 2017/0265130 A1 to Kakani, U.S. Publication No. 2015/0334759 A1 to Hiramatsu and U.S. Publication No. 2017/0164371 A1 to KIM et al. (“Kim”) and in further view of U.S. Publication No. 2016/0219510 A1 to ASTERJADHI et al. (“Asterjadhi”).
As to claim 5, Kottontavida, Kakani, Hiramatsu, and Kim further disclose the mobile AP station of claim 4, wherein, the one or more processors are further configured to inform the TWT-capable device that the mobile AP station is not available outside of the TWT schedule (Kottontavida, fig. 3, para. 0047, During the trigger-enabled TWT SP, the STA1 115-a may transmit or send data to the AP1 105-a (e.g., UL Data 1) and the STA2 115-b may transmit or send data to the AP1 105-a (e.g., UL Data 2), next trigger after the end of the wake interval).
	Kottontavida, Kakani, Hiramatsu, and Kim does not expressly disclose wherein the one or more processors are configured to: set a TWT Responder Power Save field in a TWT Element; and transmit the TWT element to the TWT-capable device.
Asterjadhi discloses the AP 902 may selectively indicate to certain STAs to switch from PS mode to TWT power save mode by activating a bit in a traffic indication map element that may be included in a message frame (e.g., the second message 918) (para. 0149).
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the TWT power save mode of Asterjadhi into the invention of Kottontavida, Kakani, Hiramatsu, and Kim. The suggestion/motivation would have been to trigger target wake time operation (Asterjadhi, para. 0003). Including the TWT power save mode of Asterjadhi into the invention of Kottontavida, Kakani, Hiramatsu, and Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Asterjadhi.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0306790 A1 to Kottontavida et al. (“Kottontavida”) in view of U.S. Publication No. 2017/0265130 A1 to Kakani and U.S. Publication No. 2015/0334759 A1 to Hiramatsu  and in further view of U.S. Publication No. 2017/0339680 A1 to Jia et al. (“Jia”).
As to claim 10, Kottontavida, Kakani, and Hiramatsu does not expressly disclose the mobile AP station of claim 9, wherein the one or more processors are further configured to dynamically adjust the wake window based at least in part on a number of stations associated with the mobile AP station.
Jia discloses the AP 110 may dynamically update the TWT schedule to reflect any changes to the number of STAs and/or amount of data traffic in the WLAN 120 (para. 0103).
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the updating of the TWT schedule of Jia into the invention of Kottontavida, Kakani and Hiramatsu. The suggestion/motivation would have been to schedule communications over a wireless medium using hybrid signaling techniques (Jia, para. 0002). Including the TWT schedule of Jia into the invention of Kottontavida, Kakani and Hiramatsu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jia.
Claim(s) 11-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0306790 A1 to Kottontavida et al. (“Kottontavida”) in view of U.S. Publication No. 2015/0334759 A1 to Hiramatsu.
As to claim 11, Kottontavida discloses a method for a mobile access point (AP) station (fig. 3, AP1; para. 0041, AP may be mobile; fig. 9, para. 0080, processor, memory, transceiver, executing instructions), comprising: operating in an always-on soft AP mode, wherein the operating comprises implementing a target wake time (TWT) responder power save mode (fig. 3, para. 0047, AP is always on and active during the duration illustrated, even outside of the “Wake Interval”, and the TWT response transmitted by AP implements doze/sleep mode at the STAs); and transmitting infrastructure traffic to the AP (fig.3, para. 0047, “Wake Interval” initiated by trigger at AP, transmits M-VA and DL-MU-PPDU to STA2; figs. 8-9 illustrate transceivers).
Kotttontavida does not expressly disclose while operating in the always-on soft AP mode, concurrently operating as a station in an infrastructure mode associated with an AP.
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the apparatus of Hiramatsu into the invention of Kottontavida. The suggestion/motivation would have been to simplify a user operation to connect to a wireless network (Hiramatsu, para. 0007). Including the apparatus of Hiramatsu into the invention of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hiramatsu.
As to claim 12, Kottontavida and Hiramatsu further discloses the method of claim 11, further comprising: determining a broadcast TWT schedule; and advertising the broadcast TWT schedule in a beacon, wherein the broadcast TWT schedule indicates a service period during which an unassociated TWT-capable station may wake to associate with the mobile AP station (Kottontavida, para. 0047, fig. 3, In some aspects, the AP 105 may employ unsolicited TWT communications scheduling to join STAs into a broadcast TWT group. For example, STA 2 may be joined to a TWT group with STA 1 using unsolicited communications scheduling, so that both STA 1 and STA 2 wake up and transmit/receive during the same time periods).  In addition, as the primary reference is used to teach the limitations of the instant claim, the same suggestion/motivation of claim 11 applies.
As to claim 16, see similar rejection to claim 11.  Kottontavida discloses at fig. 3, AP1; para. 0041, AP may be mobile; fig. 9, para. 0080, processor, memory, transceiver, executing instructions, which maps to the preamble of claim 16.
As to claim 17, see similar rejection to claim 12.
Claim(s) 13-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0306790 A1 to Kottontavida et al. (“Kottontavida”) in view of U.S. Publication No. 2015/0334759 A1 to Hiramatsu and in further view of U.S. Publication No. 2017/0265130 A1 to Kakani.
As to claim 13, Kottontavida and Hiramatsu further disclose the method of claim 11, further comprising: while operating in the always-on soft AP mode, enabling a first station to associate with the mobile AP station (fig.3, para. 0047, “Wake Interval” initiated by trigger at AP, transmits M-BA and DL-MU-PPDU to STA2 (i.e. taken to be “an AP” as para. 0041 discloses the AP may be a mobile or non-fixed terminal and STAs may be non-fixed or mobile terminals and para. 0043, the functions of an AP described herein may alternatively be performed by one or more of the STAs); also, under a broadest reasonable interpretation, a STA is an access point as it a point where data is received and accessed)).
Kottontavida and Hiramatsu do not expressly disclose and enabling the first station to request setting up a TWT service period for the first station.
Kakani discloses with solicited TWT, an STA may request that the AP schedule a TWT SP for the STA to communicate (para. 0043).
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the request of Kakani into the invention of Kottontavida and Hiramatsu. The suggestion/motivation would have been to implement TWT procedures (Hiramatsu, para. 0007). Including the request of Kakani into the invention of Kottontavida and Hiramatsu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kakani.
As to claim 14, Kottatavida and Hiramatsu do not expressly disclose the method of claim 13, further comprising dynamically adjusting the TWT service period for the first station based at least in part on: a number of stations associated with the mobile AP station; or a traffic load between the mobile AP station and one or more stations associated with the mobile AP station.
Kakani discloses the AP may thus dynamically indicate TWT SPs to various STAs of a BSS based on the availability of uplink or downlink data for individual STAs (para. 0005).
Prior to the effective filing date of invention, it would have been obvious to one of ordinary skill in the art to incorporate the dynamic indication of Kakani into the invention of Kottontavida and Hiramatsu for efficient communication and power savings (Kakani, para. 0064).    Including the dynamic indication of Kakani into the invention of Kottontavida and Hiramatsu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kakani.
As to claim 18, see similar rejection to claim 13.
As to claim 19, see similar rejection to claim 14.
Claims 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0306790 A1 to Kottontavida et al. (“Kottontavida”) in view U.S. Publication No. 2015/0334759 A1 to Hiramatsu and U.S. Publication No. 2017/0265130 A1 to Kakani and in further view of U.S. Publication No. 2017/0339680 A1 to Jia et al. (“Jia”).
As to claim 15, Kottontavida, Hiramastu and Kakani do not expressly disclose the  method of claim 13, further comprising setting up a wake window during which a new unassociated station may join a network of the mobile AP station that includes the first station, and wherein the wake window is temporally adjacent to a beacon.
Jia discloses the AP 110 may dynamically update the TWT schedule to reflect any changes to the number of STAs and/or amount of data traffic in the WLAN 120 (para. 0103).
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the updating of the TWT schedule of Jia into the invention of Kottontavida, Hiramatsu and Kakani. The suggestion/motivation would have been to schedule communications over a wireless medium using hybrid signaling techniques (Jia, para. 0002). Including the TWT schedule of Jia into the invention of Kottontavida, Hiramatsu and Kakani was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jia.
	As to claim 20, see similar rejection to claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463